Ritter, J.,
votes to reverse the order appealed from and to deny the plaintiff’s motion for partial summary judgment in the following memorandum with which Rosenblatt, J., concurs: Because I believe that questions of fact are present which prevent summary judgment, I respectfully dissent.
In opposition to the wife’s motion for summary judgment, the husband submitted an affidavit wherein he expressly averred that he did not intend to dispose of the Beacon dental practice by the arrangements he entered into with his wife before the divorce action was commenced. Rather, he asserted, the arrangements made were merely to prevent their eroding personal and professional relationship from "blow[ing] up” during office hours and alienating their patients. Indeed, these assertions are supported by various facts in the record, including the relatively low value of the equipment the husband removed from the practice and the lack of any agreements or understandings concerning the disposition of the significant remaining assets. Accordingly, I would hold that there are questions of fact precluding summary judgment concerning, inter alia, whether the parties had reached an agreement on how to divide their respective interests in the Beacon dental *657practice and whether the husband intended to waive his right to an equitable distribution thereof.